355 S.W.3d 552 (2011)
Clyde HYLER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73166.
Missouri Court of Appeals, Western District.
December 20, 2011.
Matthew Ward, Columbia, MO, for appellant.
Shaun J. Mackelprang and Karen L. Kramer, Jefferson City, MO, for respondent.
Before Division Three: KAREN KING MITCHELL, Presiding Judge, JAMES M. SMART, JR., Judge and GARY D. WITT, Judge.


*553 ORDER
PER CURIAM:
Clyde Hyler appeals the judgment of the trial court that denied his motion for postconviction relief.
We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.